

SECURED PROMISSORY NOTE
(Hidden Meadows)


$9,910,792.00
February17, 2011



FOR VALUE RECEIVED, HLL LAND ACQUISITIONS OF TEXAS, L.P., a Texas limited
partnership (“Borrower”), hereby unconditionally promises to pay to the order of
UNITED DEVELOPMENT FUNDING IV, a Maryland real estate investment trust (together
with its successors and assigns and any subsequent holder of this Secured
Promissory Note, “Lender”), as hereinafter provided, the principal sum of NINE
MILLION NINE HUNDRED TEN THOUSAND SEVEN HUNDRED NINETY-TWO AND 00/100 DOLLARS
($9,910,792.00), or so much thereof as may be advanced by Lender from time to
time hereunder to or for the benefit or account of Borrower, together with
interest thereon at the rate of interest hereinafter provided, without right of
offset in favor of Borrower and otherwise in strict accordance with the terms
and provisions hereof.


1.           Loan Documents; Security. This Secured Promissory Note (this
“Note”) evidences a loan governed by that certain Loan Agreement dated as of
even date herewith (as it may be modified and amended from time to time, the
“Loan Agreement”), by and among Borrower, certain Affiliates of Borrower, and
Lender. Capitalized terms not defined in this Note shall have the respective
defined meanings given to such terms in the Loan Agreement, which defined terms
are hereby incorporated by reference.  Payment hereof is secured by, among other
things, one or more Deeds of Trust executed by Borrower, as grantor for the
benefit of Lender, covering certain real property located in Harris County,
Texas, and reference is hereby made to said Deeds of Trust and the other Loan
Documents for a description of the security and the liens therein granted and
the rights of Borrower and Lender thereunder.


2.            Interest.  Unless the Default Rate shall apply, interest shall
accrue on the principal balance from day to day outstanding under this Note at a
rate equal to the Base Rate.  Interest on the Debt evidenced by this Note shall
be computed on the basis of a three hundred sixty-five (365) day year and shall
accrue on the actual number of days elapsed for any whole or partial month in
which interest is being calculated.


3.           Interest and Principal Payments.  Except earlier upon any
acceleration of this Note, this Note shall be due and payable as follows:


(a)           Borrower promises to pay to Lender monthly Accrued Interest
Payments on the last day of each month for interest accrued during that month,
unless Lender applies the Interest Reserve to such Accrued Interest Payment as
provided in Section 4.2 of the Loan Agreement;


(b)           in addition to the payments required by the provisions of the
clause above, concurrently with each Disposition of the Mortgaged Property in
whole or in part or any Lot thereof, Borrower promises to pay Lender, the
Partial Release Amount for the portion of the Mortgaged Property or Lot so
released from Lender’s Lien, which is due and payable prior to Lender providing
to Borrower (or releasing from escrow with the Title Company) its partial
release of Lien on such portion of the Mortgaged Property or Lot so released;


(c)           in addition to the payments required by the provisions of the
clauses above, concurrently with the occurrence of any Revenue Event, Borrower
promises to pay to Lender the full amount of the proceeds from or relating to
such Revenue Event up to, but not exceeding the amount of the unpaid Debt; and
 
Secured Promissory Note – Hidden Meadows
 
1

--------------------------------------------------------------------------------

 
 
(d)            in addition to the payments required by the provisions of the
clauses above, Borrower promises to pay to Lender the outstanding principal
balance of this Note, together with all accrued, unpaid interest thereon, unpaid
Loan Expenses and other unpaid amounts due under the Loan Documents, on or prior
to the Maturity Date, which is January 21, 2015.


4.           Payments.  All amounts are payable to Lender in lawful money of the
United States of America at the address for Lender provided in or pursuant to
the notice provisions of the Loan Agreement.  Payments shall be made in lawful
money of the United States, without set-off, deduction or counterclaim.  Under
no circumstance may Borrower offset any amount owing by Borrower to Lender with
an amount owed by Lender to Borrower under any arrangement.  All payments shall
be made in cash or cash equivalents in immediately available funds.  Should any
such payment become due and payable on a day other than a Business Day, the date
for such payment shall be extended to the next succeeding Business Day, and
interest shall accrue and be payable for the period of such extension.  Each
such payment must be received by Lender not later than 3:00 p.m., Grapevine,
Texas time on the date such payment becomes due and payable.  Any payment
received by Lender after such time will be deemed to have been made on the next
succeeding Business Day and interest shall accrue and be payable for the interim
period.  Borrower hereby agrees to accept Lender's calculation of principal and
interest payable under this Note absent mathematical error.


5.           Prepayment.  Subject to the order of payment provisions of the Loan
Agreement, Borrower may prepay this Note in whole or in part at any time and
from time to time without incurring any prepayment fee or penalty; provided that
interest shall accrue on the outstanding principal balance of any principal
prepayment through the date of such prepayment.


6.           Default and Remedies.


(a)           The happening or occurrence, at any time and from time to time, of
any Event of Default under the Loan Agreement shall immediately constitute a
default under this Note.
 
(b)           Upon the occurrence of an Event of Default described in Section
11.1(e),(f) or (g) of the Loan  Agreement, all obligations under this Note and
the other Loan Documents shall thereupon be immediately due and payable, and
without notice, presentment for payment, demand, notice of nonpayment or
nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration or any other notice or any other action (ALL OF WHICH
BORROWER AND THE BORROWER-RELATED PARTIES HEREBY EXPRESSLY WAIVE AND
RELINQUISH).  During the continuance of any other Event of Default, Lender shall
have the immediate right, at the sole discretion of Lender and without notice,
presentment for payment, demand, notice of nonpayment or nonperformance,
protest, notice of protest, notice of intent to accelerate, notice of
acceleration or any other notice or any other action (ALL OF WHICH BORROWER AND
THE BORROWER-RELATED PARTIES HEREBY EXPRESSLY WAIVE AND RELINQUISH) (i) to
declare the entire unpaid balance of the Debt (including the outstanding
principal balance hereof, including all sums advanced or accrued hereunder or
under any other Loan Document, and all accrued but unpaid interest thereon) at
once immediately due and payable (and upon such declaration, the same shall be
at once immediately due and payable) and may be collected forthwith, whether or
not there has been a prior demand for payment and regardless of the stipulated
date of maturity, (ii) to foreclose any Liens securing payment hereof or thereof
(including any liens and security interests covering all or any portion of the
Collateral), (iii) refuse to make any Advance to Borrower, even if Lender had
previously agreed to make such Advance, including, without limitation, any
Interest Reserve Advance, and (iv) to exercise any of Lender's other rights,
powers, recourses and remedies under the Loan Agreement, under any other Loan
Document or at law or in equity, and the same (A) shall be cumulative and
concurrent, (B) may be pursued separately, singly, successively or concurrently
against Borrower, any Borrower Related Party or others obligated for the
repayment of the Debt or any part hereof, or against any one or more of them, or
against all or any portion of the Collateral, at the sole discretion of Lender,
(C) may be exercised as often as occasion therefor shall arise, it being agreed
by Borrower and the Borrower-Related Parties that the exercise, discontinuance
of the exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (D) are intended to be, and shall be, nonexclusive.  All rights
and remedies of Lender hereunder and under the other Loan Documents shall extend
to any period after the initiation of foreclosure proceedings, judicial or
otherwise, with respect to all or any portion of the Collateral.  No delay on
the part of Lender in exercising any power or right shall operate as a waiver of
such power or right nor shall any single or partial exercise of any power or
right further preclude exercise of that power or right.
 
Secured Promissory Note – Hidden Meadows
 
2

--------------------------------------------------------------------------------

 
 
7.            Attorneys' Fees and Costs. If Lender retains an attorney-at-law in
connection with any Event of Default or at maturity or to collect, enforce, or
defend this Note or any part hereof, or any of the other Loan Documents, in any
lawsuit or in any probate, reorganization, bankruptcy or other proceeding, or
otherwise, Borrower agrees to pay all reasonable costs and expenses of
collection, including but not limited to, Lender's reasonable attorneys' fees,
whether or not any legal action shall be instituted.
 
8.            Default Interest Rate.  Upon the occurrence and during the
continuation of an Event of Default, the outstanding principal amount this Note
shall, at Lender’s option, automatically and without the necessity of notice to
Borrower, bear interest from the date of such Event of Default at the Default
Rate, unless and until all delinquent amounts are paid and all Events of Default
have been cured to Lender’s satisfaction as confirmed by Lender’s execution of a
written agreement specifically acknowledging and describing the Event of Default
so cured, and/or waived by Lender as confirmed by Lender’s execution of a
written agreement specifically acknowledging and describing the Event of Default
so waived.


9.           Usury Laws.  Notwithstanding anything to the contrary contained in
this Note or any other Loan Document:


(a)            It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the Debt, or
applicable United States federal law to the extent that such law permits Lender
to contract for, charge, take, reserve or receive a greater amount of interest
than under Texas law.  If the applicable law is ever judicially interpreted so
as to render usurious any amount contracted for, charged, taken, reserved or
received in respect of the Debt, including by reason of the acceleration of the
maturity or the prepayment thereof, then it is Borrower's and Lender's express
intent that all amounts charged in excess of the Highest Lawful Rate shall be
automatically canceled, ab initio, and all amounts in excess of the Highest
Lawful Rate theretofore collected by Lender shall be credited on the principal
balance of the Debt (or, if the Debt has been or would thereby be paid in full,
refunded to Borrower), and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable laws, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if this Note has been paid in full before the
end of the stated term hereof, then Borrower and Lender agree that Lender shall,
with reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Highest Lawful Rate, either
credit such excess interest against the Debt then owing by Borrower to Lender
and/or refund such excess interest to Borrower. Borrower hereby agrees that as a
condition precedent to any claim seeking usury penalties against Lender,
Borrower will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrower or crediting such
excess interest against the Debt then owing by Borrower to Lender. All sums
contracted for, charged, taken, reserved or received by Lender for the use,
forbearance or detention of the Debt shall, to the extent permitted by
applicable law, be amortized, prorated, allocated or spread, using the actuarial
method, throughout the stated term of this Note (including any and all renewal
and extension periods) until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the Highest Lawful Rate from
time to time in effect and applicable to the Debt for so long as debt is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to this Note or any other part of the Debt.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration. The terms and provisions of
this paragraph shall control and supersede every other term, covenant or
provision contained herein, in any of the other Loan Documents or in any other
document or instrument pertaining to the Debt.
 
Secured Promissory Note – Hidden Meadows
 
3

--------------------------------------------------------------------------------

 
 
(b)           To the extent that Lender is relying on Chapter 303 of the Texas
Finance Code to determine the Highest Lawful Rate payable on this Note or any
other part of the Debt, Lender will utilize the weekly ceiling from time to time
in effect as provided in such Chapter 303, as amended. To the extent United
States federal law permits Lender to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law, Lender will rely on
United States federal law instead of such Chapter 303 for the purpose of
determining the Highest Lawful Rate. Additionally, to the extent permitted by
applicable law now or hereafter in effect, Lender may, at its option and from
time to time, utilize any other method of establishing the Highest Lawful Rate
under such Chapter 303 or under other applicable law by giving notice, if
required, to Borrower as provided by such applicable law now or hereafter in
effect.


10.            WAIVER. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO
THE CONTRARY, BORROWER, THE BORROWER-RELATED PARTIES AND ANY SURETY, ENDORSER OR
GUARANTOR OF THIS NOTE SEVERALLY AND EXPRESSLY (A) WAIVE AND RELINQUISH
PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR NONPERFORMANCE,
PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF
ACCELERATION, GRACE, DILIGENCE IN COLLECTING THIS NOTE OR ENFORCING ANY SECURITY
THEREFOR, OR ANY OTHER NOTICES OR ANY OTHER ACTION, AND (B) CONSENT TO ALL
RENEWALS, EXTENSIONS, REARRANGEMENTS AND MODIFICATIONS WHICH FROM TIME TO TIME
MAY BE GRANTED BY LENDER WITHOUT NOTICE AND TO ALL PARTIAL PAYMENTS HEREON,
WHETHER BEFORE OR AFTER MATURITY, WITHOUT PREJUDICE TO LENDER. LENDER SHALL
SIMILARLY HAVE THE RIGHT TO DEAL IN ANY WAY, AT ANY TIME, WITH ONE OR MORE OF
THE FOREGOING PARTIES WITHOUT NOTICE TO ANY OTHER PARTY, AND TO GRANT ANY SUCH
PARTY ANY EXTENSIONS OF TIME FOR PAYMENT OF ANY OF SAID INDEBTEDNESS, OR TO
GRANT ANY OTHER INDULGENCES OR FORBEARANCES WHATSOEVER, WITHOUT NOTICE TO ANY
OTHER PARTY AND WITHOUT IN ANY WAY AFFECTING THE PERSONAL LIABILITY OF ANY PARTY
HEREUNDER.
 
Secured Promissory Note – Hidden Meadows
 
4

--------------------------------------------------------------------------------

 
 
11.           CHOICE OF LAW.  EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF SECURITY INTERESTS OR REMEDIES IN RESPECT OF ANY PARTICULAR
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS, THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD
TO ITS CONFLICTS OF LAWS PROVISIONS.


12.           JURISDICTION; VENUE.  BORROWER IRREVOCABLY AGREES THAT ANY LEGAL
PROCEEDING IN RESPECT OF THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE BROUGHT
BY THEM IN THE DISTRICT COURTS OF TARRANT COUNTY, TEXAS, OR THE UNITED STATES
DISTRICT COURTS FOR THE NORTHERN DISTRICT OF TEXAS, FORT WORTH DIVISION (THE
“SPECIFIED COURTS”).  BORROWER AND EACH BORROWER-RELATED PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE SPECIFIED
COURTS.  BORROWER AND EACH BORROWER-RELATED PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT OR HE MAY NOW OR
HEREAFTER HAVE THAT THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH SPECIFIED COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM
AND HEREBY IRREVOCABLY AGREES TO A TRANSFER OF ALL SUCH PROCEEDINGS TO THE
SPECIFIED COURTS.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER OR ANY BORROWER-RELATED
PARTY IN ANY JURISDICTION OR TO SERVE PROCESS IN ANY MANNER PERMITTED BY
APPLICABLE LAW.


13.           WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.  BORROWER HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT
ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR THE LOAN
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR ASSOCIATED
HEREWITH OR THEREWITH; (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT SUCH PARTY MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY
“SPECIAL DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OF LENDER OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT
LENDER HAS BEEN INDUCED TO ENTER INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BASED UPON, AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS
SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR
PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR
FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY
OTHER PARTY HERETO.


14.           Notices. Any notice or demand required or given hereunder shall be
delivered in accordance with the notice provisions of the Loan Agreement.
 
Secured Promissory Note – Hidden Meadows
 
5

--------------------------------------------------------------------------------

 
 
15.           Successors and Assigns. This Note and all the covenants, promises
and agreements contained herein shall be binding upon and shall inure to the
benefit of Borrower and Lender, and their respective successors and assigns.


16.           Time is of the Essence. Time is of the essence with respect to all
provisions of this Note and the other Loan Documents.


17.           Termination. This Note may not be terminated orally, but only by a
discharge in writing signed by Lender at the time such discharge is sought.


18.           Right of Setoff.  In addition to all liens upon and rights of
setoff against the money, securities or other property of Borrower given to
Lender now or in the future that may exist under applicable law, Lender shall
have and Borrower hereby grants to Lender a lien upon and a right of setoff
after reasonable notice to Borrower against all money, securities and other
property of Borrower, now or hereafter in possession of or on deposit with
Lender, whether held in a general or special account or deposit, for
safe-keeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Borrower.  No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.


19.           Statement of Unpaid Balance.  At any time and from time to time,
Borrower will furnish promptly, upon the request of Lender, a written statement
or affidavit, in form satisfactory to Lender, stating the unpaid balance of the
Debt and that there are no offsets or defenses against full payment of the Debt
and the terms hereof, or if there are any such offsets or defenses known by
Borrower, specifying them.
 
20.           NO ORAL AGREEMENTS.  THIS PROMISSORY NOTE AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.  The
provisions hereof and the other Loan Documents may be amended or waived only by
an instrument in writing signed by Borrower and Lender.
 
[The remainder of this page is left blank intentionally.]
 
Secured Promissory Note – Hidden Meadows
 
6

--------------------------------------------------------------------------------

 
 
THIS NOTE IS EXECUTED this the 17th day of February, 2011, to be effective for
all purposes as of the Effective Date.


BORROWER:


HLL LAND ACQUISITIONS OF TEXAS, L.P.,
a Texas limited partnership


By:
HLL Development, LLC,
 
a Texas limited liability company
Its:
Sole General Partner
       
By:
United Development Funding II, Inc.,
   
a Delaware corporation
 
Its:
Manager
     
By:
/s/ Ben Wissink
Name:
Ben Wissink
Title:
Vice President

 
Secured Promissory Note – Hidden Meadows
 
7

--------------------------------------------------------------------------------

 